Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
An effective filing date of 07/08/2021 is acknowledged.
Claims 1 – 20 are pending.
Claims 5 – 7 and 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 1 – 7, 9 – 11, 16, and 17 are objected to because of the following informalities:  
Claim 1
	Line 1; remove comma after “project”.
Claim 3
	Lines 4 and 6; remove “all”. 
Claim 4
	Lines 3 & 4; remove “all”.
Claims 2 and 5 – 7 
	These claims are dependent claims of claim 1 either directly or indirectly; therefore, they also inherit the issue of claim 1.
Claim 9
	Line 2; remove “the step for”.
	Line 4; insert --further-- before “comprises”.
Claim 10
	Line 4 and last line; remove “all”.
Claim 11
	Lines 4 & 6; remove “all”.
Claim 16
	Lines 2 & 3; remove “the step for”.
	Line 4; insert --further-- before “comprises”.
Claim 17
	Line 3 and last line; remove “all”.
Appropriate correction is required.

Claim Interpretation
Claims 1 and 3 – 7 recite a knowledge management device comprising a storage and at least one input/output interface.  The storage and the at least one input/output interface, when read in view of Fig. 1 and paragraph [0013], define sufficient and definite structure to one of skill in the art to preclude application of 112(f).

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 – 14 are rejected under 35 USC 101 because the claimed inventions respectively are directed to non-statutory subject matter.
Claim 8 recites "A computer program product” comprising a plurality of program instructions.  The claimed computer program product is interpreted as software per se.  
Computer software is functional descriptive material; however, function descriptive material is nonstatutory when claimed as descriptive material per se.  When functional descriptive material is recorded on some non-transitory computer-readable medium, it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized.  
Since claim 8 does not recite the software as being recorded on a non-transitory computer-readable medium, the computer program product is interpreted as comprising functional descriptive material per se and nonstatutory.
Claims 9 – 14 are also rejected under 35 U.S.C. 101 because they depend from claim 8 and fail to correct deficiency of claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 – 3, 8 – 10, and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over EPC BEIJING INC (CN 102930374; hereinafter Beijing; IDS 12/17/2021) in view of LIU et al. (Pub. No. US 2019/0004873 A1; hereinafter Liu.)
The reference CN 102930374 is not in English language.  It was translated to English by Espacenet website and is attached for reference.

Claim 1
Beijing teaches a knowledge management device for a software project (Beijing; [0058 – 0059] … FIG. 1 is a schematic structural diagram of a system for project management by using a three-dimensional model to simulate reality in the present invention…), comprising: 
a storage (Beijing; [0059] … As shown in Figure 1, the system includes four modules, namely data storage module…), being configured to store a first object and a second object, wherein a type of each of the first object and the second object is a software-project package, source code, or a description document (Beijing; [0060 – 0061] … The data storage module can store data from various data sources, including: 3D model data, planning data and business data…; [0067] … For data sources stored in business management software, API packages for accessing data, such as jar files or dll files…); 
at least one input/output (I/O) interface, being configured to receive [(Beijing; [0059] … As shown in Figure 1, the system includes four modules, namely …data interface module…); and 
a processor (Beijing; [0057] In order to achieve the above purpose, the present invention proposes a system for project management using a three-dimensional model to simulate reality… three-dimensional modeling software into a system suitable for use in ordinary performance PCs…), PC has processor, being electrically connected with the storage and the at least one I/O interface (Beijing; [0059] … As shown in Figure 1, the system includes four modules, namely … service and integration module and display module…), and being configured to establish a first association relation between the first object and the second object [ (Beijing; [0078 – 0083] Service and integration module, which includes WEB3D server and 4D integration platform.
The WEB3D server provides services for the user's browser to display the 3D model, and the 4D integration platform integrates the data provided by the data interface module with the 3D data to provide the display module with an interface for front-end display and interaction.
the 4D integration platform is a business and data integration platform based on SOA architecture (service-oriented architecture). It can establish associations with various data through the identification attributes in the 3D model to provide interfaces for the display and interaction of subsequent display modules…); 
wherein the at least one I/O interface is further configured to present the first association relation in a graphical user interface so that a user performs at least one management operation according to the first association relation presented (Beijing; [0078] …The WEB3D server provides services for the user's browser to display the 3D model, and the 4D integration platform integrates the data provided by the data interface module with the 3D data to provide the display module with an interface for front-end display and interaction. [0096 – 0097] …The display module includes a 4D display and interaction platform, which is based on the WEB3D interface display and provides an interface with WBS (Figure 3 is an interface diagram showing the relationship between the 3D model and WBS in WEB3D, and the left side of the figure is the WBS structure of the project…)
But, Beijing does not explicitly teach one input/output (I/O) interface, being configured to receive a first association command.
However, Liu teaches one input/output (I/O) interface, being configured to receive a first association command (Liu; Fig. 2, [0045 – 0047] At block 210, API mashups may be identified… More specifically, for a given sub-cluster keyword combination, by selecting an API from each sub-cluster, all possible API mashups can be identified… For each API in an API mashup, a description (command) may be known. An API description (command) may include a compressive summary for the given API, which may include, but is not limited to, API title and keywords, input/output parameters (code), API introduction, protocol formats (code), endpoint descriptions, input/output descriptions, etc…; [0027] FIG. 1 is a block diagram of an example API mashup generation system 100 including an API database 102 and an API mashup generator 104 (interface)…)
Beijing and Liu are in the same analogous art as they are in the same field of endeavor, managing codes and documents.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Liu teachings into Beijing invention to receive command comprising codes and documents to establish association between codes and documents as suggested by Liu ([0045 – 0047].)

Claim 2
Beijing teaches  a first marking command and a second marking command, and the processor establishes the first association relation between the first object and the second object by performing operations comprising (Beijing; [0084 – 0091] Associate with WBS … Data associates this identifier with the WBS ID… In this way, the WBS ID can be inversely associated with the corresponding 3D model element… Since the WBS ID is intrinsically linked to data such as the project plan…): 
marking a label to the first object in response to the first marking command (Beijing; [0084 – 0091] Associate with WBS … Data associates this identifier with the WBS ID… In this way, the WBS ID can be inversely associated with the corresponding 3D model element… Since the WBS ID is intrinsically linked to data such as the project plan…); and 
marking the label to the second object in response to the second marking command (Beijing; [0084 – 0091] Associate with WBS … Data associates this identifier with the WBS ID… In this way, the WBS ID can be inversely associated with the corresponding 3D model element… Since the WBS ID is intrinsically linked to data such as the project plan…); 
wherein the first association relation is that the first object and the second object have the same label (Beijing; [0084 – 0091] Associate with WBS … Data associates this identifier with the WBS ID… In this way, the WBS ID can be inversely associated with the corresponding 3D model element… Since the WBS ID is intrinsically linked to data such as the project plan…)
Liu teaches the first association command (Liu; Fig. 2, [0045 – 0047] At block 210, API mashups may be identified… More specifically, for a given sub-cluster keyword combination, by selecting an API from each sub-cluster, all possible API mashups can be identified… For each API in an API mashup, a description (command) may be known. An API description (command) may include a compressive summary for the given API, which may include, but is not limited to, API title and keywords, input/output parameters (code), API introduction, protocol formats (code), endpoint descriptions, input/output descriptions, etc…; [0027] FIG. 1 is a block diagram of an example API mashup generation system 100 including an API database 102 and an API mashup generator 104 (interface)…) Motivation for incorporating Liu into Beijing is the same as motivation in claim 1.

Claim 3
Beijing also teaches
 the at least one I/O interface is further configured to receive a searching command associated with the label (Beijing; [0094] Interactive function configuration module: used to configure the events triggered by the user when displaying the interface operation.
These events can be changes in the timeline, query data based on identity attributes, data feedback requests and other events.
Through interactive function configuration, after monitoring these events, the 4D integration platform will query data and feedback data through business service integration and data integration); 
the processor is further configured to search out all objects that are marked with the label in response to the searching command (Beijing; [0094] Interactive function configuration module: used to configure the events triggered by the user when displaying the interface operation.
These events can be changes in the timeline, query data based on identity attributes, data feedback requests and other events.
Through interactive function configuration, after monitoring these events, the 4D integration platform will query data and feedback data through business service integration and data integration); and 
the at least one I/O interface is further configured to present all the objects that are marked with the label in the graphical user interface (Beijing; [0096 – 0098] …The user operates the WEB3D interface to trigger the query and display of relevant WBS, project plans, resources, costs, on-site video information and engineering data, and can also send data feedback requests. Through the operation of the displayed WBS, project plan, resources, cost, on-site video information and engineering data, the relevant 3D model can be reflected in the WEB 3D interface through highlighting and reality hiding…)

Claim 8
This is a computer program product version of the rejected knowledge management device version; therefore, it is rejected for the same reasons.  Furthermore, Beijing also so teaches a computer program product comprises a plurality of program instructions (Beijing; [0013] In view of this, the purpose of the present invention is to solve the problem that the existing project management software cannot directly reflect the plan and progress information, and lack the real information on site and the engineering information support from the design…), a software (product) for managing software project and engineering information is inherently disclosed.

Claim 9
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 10
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 15
This is a knowledge management method version of the rejected knowledge management device version; therefore, it is rejected for the same reasons.

Claim 16
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 17
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claims 4 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Beijing and Liu, as applied to claims 3 and 10 above, and further in view of HOANG et al. (Pub. No. US 2012/0204131 A1; hereinafter Hoang.)

Claim 4
Beijing and Liu do not explicitly teach the at least one I/O interface is further configured to receive a sorting command, and the processor is further configured to sort all the objects that are marked with the label in an order in response to the sorting command, and the at least one I/O interface presents all the objects that are marked with the label in the graphical user interface according to the order.
However, Hoang teaches the at least one I/O interface is further configured to receive a sorting command (Hoang; [0018] … In some embodiments, when a user selects (sort command) a selectable category feature (label) from the application launch interface so that the application launch interface presents the selectable objects of individual applications that correspond to the selected category feature, the selectable objects of individual applications can also be sorted and displayed in alphabetical order…; Fig. 2, [0047 – 0049] …The presentation component 130 may organize (sort) the display of such application objects in accordance with a category schema (label). Depending on user input (step 215), the application objects are displayed according to different category schema…), and the processor is further configured to sort all the objects that are marked with the label in an order in response to the sorting command, and the at least one I/O interface presents all the objects that are marked with the label in the graphical user interface according to the order (Hoang; [0018] … In some embodiments, when a user selects (sort command) a selectable category feature (label) from the application launch interface so that the application launch interface presents the selectable objects of individual applications that correspond to the selected category feature, the selectable objects of individual applications can also be sorted and displayed in alphabetical order…; Fig. 2, [0047 – 0049] …The presentation component 130 may organize (sort) the display of such application objects in accordance with a category schema (label). Depending on user input (step 215), the application objects are displayed according to different category schema.)
Beijing, Liu, and Hoang are in the same analogous art as they are in the same field of endeavor, managing plurality of software on vehicle.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Hoang teachings into Beijing/Liu invention to sort objects of applications corresponding to selected category as suggested by Hoang ([0018].)

Claim 11
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Allowable Subject Matter
Claims 5 – 7 and 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
After claims 8 – 14 are amended to overcome 35 U.S.C. 101 rejections above, claims 12 – 14 will be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192